Exhibit 10.5

KORRAL

Copenhagen - London - Oslo - Stockholm
_________________________________
Korral Partners Limited
70 Conduit Street
London
W152GF

STRICTLY PRIVATE & CONFIDENTIAL

Global Green Solutions Inc.
789 West Pender Street
Suite 1010
Vancouver, Be Canada V6C 1H2

26 January 2009

Dear Mr Frater,

(Global Green Solutions Inc.: "The Company")

This letter, together with our Standard Terms and Conditions annexed, sets out
the terms upon which Korral are pleased to provide the Company with the services
outlined below in connection with undertaking the position of Corporate Finance
Adviser for proposed transactions, including:

 * raising of equity and/or debt finance or credit arrangements for the
   provision of capital purchases, working capital and expansion of the Company;

 * raising of project equity and/or debt finance or credit arrangements for the
   provision of capital purchases, working capital, development and construction
   costs for the Aera Greensteam project to be constructed in California, USA;

 * acquisition or merger of business or assets or companies into the Company;

 * sale or other disposal of all or part of the issued, to be issued and
   outstanding shares of the Company or all or part of the business and/or
   assets of the Company (whether by way of amalgamation, reconstruction, scheme
   of arrangement or otherwise) howsoever and whether by means of a single
   transaction or a series of transactions having a like result.

References in this letter to 'us', 'we' or 'ourselves' are references to Korral
Partners Limited and (save where provided otherwise) references to 'you' are to
the Company.

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

1.     

Scope of our engagement

  1.1     

The services to be provided by us pursuant to the Engagement are expected to
comprise the following:

    1.1.1     

advice and assistance in developing the Company's commercial and financing
strategy and in the preparation and distribution of information to potential
purchasers / investors;

    1.1.2     

where necessary, the approval and/or issue for the purposes of section 21 of the
Financial Services and Markets act 2000 (if satisfactory to us in our absolute
discretion) of any financial promotion which may be required in connection with
the proposed transaction;

    1.1.3     

advice and assistance in developing the financial and legal structure for a
proposed transaction. Drawing up legal documents is not included in Korral's
engagement nor is legal advice, tax consultation or audit;

    1.1.4     

advice on tactics and assistance in negotiation of the terms of a proposed
transaction;

    1.1.5     

provision of an interface for potential investors or a preferred purchaser and
their advisors in the negotiation of a proposed transaction;

    1.1.6     

co-ordination on your behalf of the work of other professional advisers as may
be required (including lawyers, accountants and consultants);

    1.1.7     

provision of such other advice and assistance as may be agreed between us and
you, subject to such additional fees as may be customary for such services.

  1.2     

The Company's Directors, offices, employees and other advisors as appropriate
will participate in the Engagement taking any measures to ensure information and
material required throughout the Engagement and in any proposed transaction is
provided and that the Company's directors, officers, employees and advisors are
made available as appropriate and as required to provide information and
materials and to attend meetings with third parties as agreed between the
Company and Korral.

  1.3     

On commencement of the engagement, Korral will work with management of the
Company to develop and agree timings for key milestones for the Aera Greensteam
funding. Milestones will include the review and preparation of appropriate
documentation including an investment memorandum, preparation for investor
meetings and assisting the closing process including investor due diligence and
contract negotiations between the investors and the Company. The timetable will
also include key dates for project meetings including face-to- face meetings and
site visits.

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

 

While every effort will be made to manage the project within the timetable, at
the point the project engages with parties outside Korral or the Company, no
guarantees can be made as to the project remaining within the scheduled timing
nor the success or satisfactory conclusion of a proposed transaction, financing
or investment, or the decision of any potential investor to invest.

   

The timetable will be set as a guide to the work and will be developed in
consideration of the Company's indicative cost budget shown in Schedule A
appended to this agreement. As new information comes to hand including issues
that were unknown at the commencement of the engagement, the timetable will be
reasonably amended. The timetable may also require amendment due to the dynamics
of investor sentiment, economic conditions or conditions of financial markets.
This could mean delays in the timing of any financing, or could mean shortening
the timeline in the event a certain investing party wishes to move more quickly.
At all times the Company will work with Korral to pursue a successful
transaction.

     2.     

Remuneration

  2.1     

The remuneration payable to us for our services will be as follows:

  2.2     

Retainer fee

    2.2.1     

A retainer of £6,000 per calendar month shall be payable in arrears 30 days
after receipt of the invoice by the Company. The retainer is payable from
project commencement (as at the signing of this engagement letter) until
termination of this Engagement.

  2.3     

Transaction Related Fees

    2.3.1     

Transaction related fees (a Transaction Fee) will be payable when a proposed
transaction is completed.

    2.3.2     

A Transaction Fee of 5% will be payable in cash to Korral on the total value of
equity finance raised that is subscribed by investors and available for
drawdown, or the value of consideration received from the sale of all or part of
the shares of the Company or the sale of all or part of its business and assets.

     

For the avoidance of doubt, Korral has an exclusive mandate for the Aera
Greensteam Project (as referenced in Section 8, Exclusivity) and any equity
finance raised for that project will attract the full fee. For any funding into
the Company, where Korral has a Joint Lead Manager role, Korral shall only
receive a fee on equity finance that is arranged through Korral.

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

  2.3.3     

A Transaction Fee of 5% is payable in cash to Korral on the total value of
consideration paid for the acquisition of all or part of a company or all or
part of a company's business and assets.

    2.3.4     

A Transaction Fee of 3% is payable in cash to Korral on the total value of
hybrid finance raised through Korral (such as mezzanine facilities or
convertible notes) that is subscribed by investors and is available for
drawdown.

    2.3.5     

A Transaction Fee of 2% is payable upon the total value of senior debt finance
arranged for the Company that is available for drawdown.

  2.4     

Any Transaction Fee is payable upon invoice under the normal invoice payment
terms or as otherwise agreed between the parties.

  2.5     

As a commercial and corporate finance partner, Korral seeks equity participation
in the projects and companies it works with as part of its remuneration. With
regard to the Aera Project Participation Korral shall receive;

    2.5.1     

Up to 10% of the equity of Global Greensteam LLC (post funding) on completion of
the project's financing. 5% of the equity in Global Greensteam LLC will be paid
to Korral at 100% completion of the Aera Development Project funding. The
remaining tranche of the Global Greensteam LLC equity shall be payable to Korral
at 100% completion of the Full Aera Project financing (defined as the 10-unit
requirement under the existing Aera contract or lesser number of units as may be
agreed between Aera and the Company) and shall be issued in the proportion that
ensures a fully diluted stake of 10% in Global Greensteam LLC is held by Korral.

  2.5.2

Warrants in Global Green Solutions Inc. Korral shall receive Warrants or a
similar financial instrument that will allow it to invest into new equity of the
Company to achieve a 10% stake. The Warrants will have a term of three years
from vesting. Half of the Warrants shall vest at the 100% completion of the Aera
Development Project financing, with the remainder vesting at 100% completion of
the Full Aera Project financing (as defined in 2.5.1). The exercise price for
the Warrants will be the volume weighted average closing share price of Global
Green Solutions Inc. (currently traded on the OTC Bulletin Board with the stock
ticker GGRN) for the 30 days prior to the completion date of the Aera
Development Project financing. The Warrants shall be for the equity of the
ultimate top-company or holding company for the assets of the Company and any of
its subsidiaries.

    2.5.3     

Orderly liquidation of Warrants. Korral shall liaise with the Company and take
reasonable measures to manage the orderly exercise and

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

liquidation of any Warrants or Options it has in equity of the Company, taking
into account factors such as general liquidity of the shares. On exercise of the
Warrants, Korral will receive ordinary shares with the same rights and
obligations as other shareholders. Korral agrees it will not sell more than one
third (1/3) of the total equity stake in any six month period commencing from
the date the Warrants vest unless by prior agreement of the Company which will
not be unreasonably withheld.

2.6     

The fees described in Section 2, Remuneration, only cover the provision of the
services described in this engagement letter. No fee payable to any other
adviser, either by you or by any other person shall reduce or otherwise affect
any fee payable to Korral pursuant to our Engagement unless otherwise agreed in
writing prior to the event.

  2.7     

For the avoidance of doubt you will have no obligations to pay any other fees to
any other party that may have been employed by Korral Partners Limited in
relation to expediting our role, urness Korral Partners Limited directs the
Company to pay a third party directly. For the avoidance of doubt, any fees
instructed to be paid by Korral Partners Limited will be deducted from the total
fees due to Korral.

  2.8     

All Transaction Fees will be payable in cash and will be subject to the addition
ofVAT as appropriate.

  2.9     

Expenses. Korral will meet its reasonable expenses in discharging the
engagement. Any intemational travel and related expenses (including hotels and
subsistence) shall be met by the Company and will be payable on invoice. Any
extraordinary costs shall be met by the Company and will be agreed in writing
prior to being incurred.

  2.10     

It is the responsibility of the Directors of the Company to ensure that there is
no breach of Section lSI of the Companies Act 1985 ("Section lSI') by reason of
the Company giving financial assistance directly or indirectly for the
acquisition of its own shares.

     3     

Consents and approvals

  3.1     

It is your responsibility to infonn us of any consents or approvals which may be
required from any governmental or other regulatory body or authority in
connection with the implementation of the proposed transaction and to use your
best endeavours to obtain such consents and approvals and to comply with all
relevant terms and conditions throughout the course of any Transaction;

 

 

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

4.     

The Team

  4.1     

Your main point of contact for the assignment will be James Eedes and Michael
Kendon, Korral Partners Limited. In addition, other parties and partners will be
used in the provision of these services as required.

     5.     

Publicity

  5.1     

You will use all reasonable endeavours to ensure that Korral Partners Limited is
named as arranger in relation to the fundraising in any public announcements
issued. Korral Partners Limited shall be entitled to advertise its involvement
in any successfully completed fundraising through "Tombstone" type advertising
or similar publicity. All such publicity shall be subject to prior approval by
you, which shall not be unreasonably withheld or delayed.

     6.     

Corporate Finance Business - Notice of Treatment as a Professional Client

  6.1     

On the information you have given us, we have categorised you as a -Professional
Client', in relation to corporate finance business, because of your Company
status and experience and understanding of corporate finance.

  6.2     

Professional Clients lose certain protections given to private (retail)
investors under the Conduct of Business Source Book of the Financial Services
Authority. Protection in the following areas will not apply because, when
advising you, we will assume that you are able to protect your own interests:

    6.2.1     

Understanding of risk - we do not need to warn you of the nature of any risks
involved in any transactions we recommend for you or give you written risk
warnings about any transactions.

     7.     

Safeguarding Service

  7.1     

We are motivated at all times to ensure that we deliver high quality service. If
at any time you would like to discuss with us how our service to you could be
improved or if you are unhappy with the service you are receiving then please
let us know.

  7.2     

We will carefully consider any complaint as soon as it is received and will do
all it can to rectify the situation. If we have given you a less than
satisfactory service, we will take reasonable steps to put it right. To make a
formal complaint, please contact Mr Kjartan Rist at the address on the front of
this letter.

 

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

8.     

Exclusivity

  8.1     

The appointment of Korral Partners Limited as Corporate Finance Adviser is, and
will remain, an exclusive engagement for the duration of the agreement [or the
Aera Greensteam Project. Any funding committed to the Aera Greensteam Project
attracts the full fee due to Korral. Korral will also be appointed Joint Lead
Advisor in relation to any financing relating to Global Green Solutions Inc.
where the proceeds are utilised for activities outside of the Aera Greensteam
project. In this instance, Korral will work with other financial advisors
introducers and placing agents as agreed in writing between Korral and the
Company.

  8.2     

This contract will remain in force until 60-days written notice to terminate is
served by Korral or the Company to the other. All fees and disbursements that
remain owing at the time of any termination will remain payable in full.

  8.3     

In the event that a transaction is completed within Twenty Four months from the
termination of this engagement, with any investor, institution or company
introduced to a proposed transaction, fees will be due in accordance with the
terms set out in Section 2, Remuneration. A list of such parties will be
provided at the time of termination.

      9.     

Indemnity

  9.1     

It is our standard practice to require Corporate Finance clients to indemnify
Korral Partners Limited against certain liabilities or costs which might arise
in connection with the assignment. This is intended principally to protect us
from passing information, provided to us by our client, to potential financiers,
which proves to be materially incorrect or deficient.

  9.2     

By signing and returning this letter, you agree to indemnity Korral Partners
Limited and/or any director and/or employee and/or associate of Korral Partners
Limited against any and all direct liabilities, losses, damages, penalties,
actions, judgements, suits, costs expenses and disbursement of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against
Korral Partners Limited, its directors or employees or associates in any way
relating to, or arising out of, information provided by you or in respect of
services provided to you by Korral Partners Limited otherwise than due to the W
gross default or negligence of Korral Partners Limited.

 

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

10.     

Liability Limitation

  10.1     

We will use reasonable skill and care in the provision of the services set out
in this letter.

  10.2     

We will accept liability to pay damages for losses arising as a direct result of
breach of contract or gross negligence on our part in respect of services
provided in connection with or arising out of the engagement set out in this
letter (or any variation thereto) but the liability of Korral Partners Limited,
its directors and staff (whether in contract, negligence or otherwise) shall in
no circumstances exceed the fees received by Korral Partners Limited in the
aggregate in respect of all such losses.

  10.3     

We will not, however, be liable for any loss, damage, cost or expense arising in
any way from fraudulent acts, misrepresentations or wilful default on the part
of the directors, employees or agents of the Company.

  10.4     

You hereby acknowledge that Korral Partners Limited has not made any warranties
or guarantee of any nature with respect to the success or satisfactory
conclusion of a proposed transaction, financing or investment, or the decision
of any potential investor to invest or as to the economic, commercial, financial
or other results which may be obtained or experienced by you as a result of any
eventual transaction.

     11.     

Other Services

  11.1     

Whilst we can assist you in the development of any documentation, you will have
full responsibility for those documents and Korral Partners Limited wil1 not
express, or imply any opinion on the contents thereof. It will be important that
you take all reasonable care to ensure that the contents of any business plan
and financial information are true and accurate in all material respects and
that there are no facts, the omission which could make misleading any statements
therein, whether of fact or opinion.

   

Financiers may require warranties and other undertakings in respect of
information supplied by you on which they wish to rely.

  11.2     

Whilst we will assist you in valuation issues, you will use your own commercial
knowledge of the sector and your own commercial assessment of the opportunity in
reaching your final decision.

 

 

 

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

12.     

Applicable Law

  12.1     

This engagement letter is governed by, and construed in accordance with English
law. The Court of England will have exclusive jurisdiction in relation to any
claim, dispute or difference concerning this engagement letter and any matter
arising from it. Each party irrevocably waives any right it may have to object
to any action being brought in those courts, to claim that the action has been
brought in an inappropriate forum, or to claim that those courts do not have
jurisdiction.

     13.     

Contracts (Rights of Third Parties) Act 1999

  13.1     

Persons who are not party to this agreement shall have no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
agreement. This clause does not affect any right or remedy of any person which
exists or is available otherwise than pursuant to that Act.

 

 

 

 

 

 

 

 

 

 

 

 

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

14.     

Confirmation of our agreement

  14.1     

We should be grateful if you would confirm your agreement to the terms of this
letter by signing and returning the enclosed copy,

  14.2     

If this letter is not in accordance with your understanding of our terms of
appointment, please let us know.

     15.     

Conclusion

  15.1     

We believe this proposal brings together a group with a unique set of skill;.
expertise and investor access in order to deliver the best solutions for Global
Green Solutions Inc. We look forward to undertaking this assignment and to
working with you. We look forward to the successful conclusion of the
fundraising and to providing any ongoing assistance you may require.

Yours sincerely,

 

MICHEAL KENDON  KJARTAN RIST  Michael Kendon  Kjartan Rist  For Korral Partners
Limited  For Korral Partners Limited 



I/We acknowledge receipt of this letter, which fully records the agreement
between us in relation to your appointment to carry out the work described in
it.

Signed

 

DOUG FRATER  R. M. BAKER  Douglas Frater  Bob Baker  For Global Green Solutions
Inc  For Global Green Solutions Inc      Encls: Korral Standard Terms of
Business   


 

 

 

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

Schedule A:


Global Green Solutions loc. indicative cost budget, subject to availability of
funds

Timing and amount of expenditure is also subject to change due to changes in
project costings, corporate expenditure and availability of funds

A) Year 2009  Jan  Feb   Mar  Apl   May  Jun  Jul  Aug  Sep  Oct  Nov  Dec
Total  Funding Activities  $000 $000  $000  $000  $000  $000  $000  $000  $000 
$000  $000  $000  $000  Aera Development Project                            Aera
Funded  163  130  268   1,273 787  378              3,000  Aera Development
Project                            GGRN Funding Requirement        131  119 
119  447  784  252  218  217  217 2,503  Aera Full Project and Technology       
                    Development  157  139  105   88  98  98  162  78  95  75 
75  75 1,241  GGRN Funding Requirement                            Aera Projects 
                          Total GGRN Funding Requirement  157  139  105  219 
216  217  608  862  346  292  291  291 3,744    B) Year 2009  Jan  Feb   Mar 
Apl   May  Jun  Jul  Aug  Sep  Oct  Nov  Dec Total  Funding Activities  $000
$000  $000   $000  $000  $000  $000  $000  $000  $000  $000  $000  $000  GGRN
Overhead + Business Development                            Total GGRN Funding
Requirement  132  149  107   96  91  93  109  114  126  109  114  126 1,366   
C) Year 2010  Jan  Feb  Mar  Apl  May  Jun  Jul  Aug  Sep  Oct  Nov  Dec Total 
Funding Activities  $000 $000  $000  $000  $000  $000  $000  $000  $000  $000 
$000  $000  $000  Aera Full Project                            Total GGRN
Funding Requirement  4,213   2,551   1,775  1,814  1,383 1,318 1,359  1,230  
1,230   1,230   2,459   2,459  23,021     D) Year 2011  Jan  Feb   Mar  Apl  
May  Jun  Jul  Aug  Sep  Oct  Nov  Dec Total  Funding Activities  $000 $000 
$000  $000  $000  $000  $000  $000  $000  $000  $000  $000  $000  Aera Full
Project                            Total GGRN Funding Requirement  1,229 1,229  
8,607   8,607  8,607  8,607  8,607  8,607  8,607  8,607  8,607  8,607  54,100  


 

 

 

 

 

 

 

Korral Partners Limited
Registered Office: 70 Conduit Street, London W1S 2GF, United Kingdom
Registered in England and Wales No. 5591975
Authorised and Regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------

